In an action, inter alia, to foreclose a mortgage, the defendant Hilda Munz appeals from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated July 15,1994, as granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff made a sufficient showing to entitle her to judgment as a matter of law on the issue of foreclosure. The burden therefore shifted to the appellant to show, by way of admissible evidence, the existence of a triable issue of fact as to whether the underlying mortgage was a fraudulent conveyance. The appellant having failed to do so, the court properly granted the plaintiff’s motion for summary judgment (see, CPLR 3212 [b]; Debtor and Creditor Law §§ 273-276; Zuckerman v City of New York, 49 NY2d 557).
The appellant’s remaining contention is without merit. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.